Citation Nr: 0027410	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-23 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to have resulted from 
hospitalizations at a VA facility between January 30, 1989, 
and February 22, 1989.


REPRESENTATION

Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service between September 
1954 and September 1957.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a December 1996 rating action, 
with which the veteran expressed his disagreement in May 
1997.  A statement of the case was issued in July 1997, and a 
substantive appeal was received in August 1997.  Thereafter, 
the case was forwarded to the Board and, in May 1998, the 
Board remanded the matter to the RO for additional 
development.  In March 2000, a supplemental statement of the 
case was issued, after which the case was returned to the 
Board.  


REMAND

In this case, the veteran essentially seeks to establish 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, for right eye blindness which he contends is the 
result of right eye surgeries that took place at the VA 
Medical Center (VAMC) in Washington, DC, in February 1989.  

The present record discloses that, prior to the surgical 
procedures in question, the veteran had proliferative 
diabetic retinopathy, with visual acuity in the right eye 
measured as 20/100 on January 30, 1989.  As a consequence of 
the veteran's diabetic retinopathy, he apparently developed 
vitreous hemorrhages, for which he underwent a right eye 
vitrectomy, with membrane peeling, on February 2, 1989.

Shortly after that procedure, the veteran developed a 
detached retina in his right eye, for which he was 
readmitted, and for which he underwent surgical correction.  
At the time of that admission, on February 14, 1989, the 
veteran's right eye visual acuity was "count fingers" at 
two feet.  At the time of his hospital discharge, which 
apparently took place on February 20, 1989, the veteran's 
right eye visual acuity was "hand motion". Evidently, the 
veteran did not seek any follow-up care after this surgery, 
and was not seen again by VA medical personnel until 1991.  
At that time, the veteran apparently had right eye phthisis 
bulbi, with no light perception.  With respect to his right 
eye, this is apparently where his condition remains.  

In our 1998 Remand, the Board sought to obtain records from 
the year preceding the surgery in question, as well as the 
complete records from the relevant hospitalizations during 
which those surgeries took place, in order to ensure that the 
nature of the veteran's eye disability could be completely 
understood.  In this regard, a handwritten notation in the 
record, dated in September 1998, reflects that an individual 
at the RO was informed, in a telephone conversation, that the 
records from the Washington, DC, VAMC were "not available."  
It does not appear that any further attempt was made to 
secure the pertinent records, or to ascertain either the 
reason for their unavailability from that facility or whether 
they might be stored or archived elsewhere.

Without any further explanation, that response with respect 
to a request for records which, in ordinary circumstances, 
would be routinely available, is insufficient to document the 
loss or unavailability of these records.  In view of that, it 
will be necessary to return the case to the RO, with the 
request that another attempt be made to obtain copies of the 
veteran's treatment at the VAMC in Washington, DC, in 1988 
and 1989, and, in the event no records are obtained, that the 
reasons be appropriately documented.  Although we appreciate 
the steps the RO took to attempt to resolve the medical 
issues in this case, we note that, in Stegall v. West, 
11 Vet.App. 268 (1998), the U.S. Court of Appeals for 
Veterans Claims held that a previous remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand order, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  The Court held that 
"where, as here, the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance."  Id. at 217.  

In addition to the foregoing, it is also observed that, in 
compliance with the Board's July 1998 Remand, the RO obtained 
an opinion, dated in January 2000, from an ophthalmologist 
regarding the complications arising from the veteran's 1989 
surgeries.  Although a comprehensive response to the 
questions presented to this physician was received, that 
response was provided without the benefit of the veteran's 
complete set of VA treatment records.  In view of that, a 
supplement to that medical opinion should be obtained, based 
upon any additional records received.  In particular, this 
supplemental opinion should include a discussion of the 
reasons for the apparent diminution in the veteran's right 
eye visual acuity that occurred contemporaneous with his 1989 
surgeries and thereafter, as well as the relationship, if 
any, between that vision loss and the surgeries.  

The Board also notes that, in the January 2000 medical 
opinion associated with the file, the physician providing 
that opinion suggested that records dated between the 
veteran's surgery in February 1989, and when he next 
presented to VA medical personnel in 1991, would have been 
useful.  In view of that, the veteran should be given an 
opportunity to identify any physicians from whom he might 
have received relevant treatment during that period.  Any 
records of such treatment should then be associated with the 
claims file, and considered in connection with the 
supplemental medical opinion requested above.  We further 
note that, although the opining physician identified issues 
of noncompliance by the veteran with respect to the 
instructions of his treating physicians, there was no 
definitive opinion as to whether it is at least as likely as 
not that such noncompliance resulted in additional 
disability.  

As discussed in our previous Remand, 38 U.S.C.A. § 1151 
provides that, when a veteran suffers injury or aggravation 
of an injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability, then 
compensation shall be awarded in the same manner as if the 
additional disability were service-connected.

The implementing regulations, at 38 C.F.R. §§ 3.358, 3.800, 
provide, in pertinent part, that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  38 C.F.R. § 3.358(b)(1).

It is important to note that compensation is not payable if 
any additional disability is a result of the natural progress 
of the injury or disease for which the veteran was 
hospitalized.  38 C.F.R. § 3.358(b)(2).  Further, the 
additional disability must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1), (2).  
In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).

As we have previously noted, neither evidence of an 
unforeseen event nor evidence of VA negligence would be 
required in order for this claim to be granted.  However, the 
RO denied the veteran's claim by concluding that the 
veteran's right eye blindness was the natural result of his 
underlying condition, which was aggravated by his refusal to 
take recommended medications prior to the surgeries in 
question, as well as by his refusal to comply with 
postsurgical directives.  Whether that is true is a medical 
matter.  The Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions. See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and Hatlestad v. Derwinski, 3 
Vet.App. 213 (1992).  While the record does appear to reflect 
that the veteran was noncompliant with post-surgical 
instructions, the record itself does not specify the 
consequences of that noncompliance. 

Finally, the Board notes that the present claims file 
includes a VA Form 2-22 (Appointment of Service Organization 
As Claimant's Representative) by which the veteran appointed 
the Georgia Department of Veterans Service to serve as his 
representative.  Although this appointment was made in 1958, 
when the veteran lived in Georgia, and he has since moved (at 
least twice), to his present residence in Pennsylvania, there 
is no evidence that he has withdrawn his designation for 
representation by this Georgia organization.  In view of 
that, and unless it can be documented that the Georgia 
Department of Veterans Service does not provide services in 
claims outside that State, it will be necessary to forward 
the case to the VA Regional Office in Atlanta, GA, in order 
to give the Georgia Department of Veterans Service an 
opportunity to indicate whether it will continue to represent 
the veteran in this matter, and, if so, to review the record 
and present any additional evidence or argument deemed 
necessary.  

Although the delay occasioned by this additional Remand is 
regrettable, under the circumstances described above, this 
case is being returned to the RO for the following action:  

1.  The RO should attempt to obtain, and associate 
with the claims file, the records of the veteran's 
outpatient and inpatient treatment at the 
Washington, DC, VA Medical Center in 1988 and 1989.  
If those records have been transferred to another 
location, the appropriate steps should be taken to 
obtain them from that site.  If no VA records from 
this period are available, a written explanation to 
account for this should be made part of the record.  

2.  The RO should contact the veteran and ask him 
to identify the places at which he received any 
medical care for his right eye between February 
1989 and May 1991.  After obtaining any appropriate 
authorization, the RO should then attempt to 
obtain, and associate with the claims, file a copy 
of the records so identified.  

3.  Next, the RO should forward the veteran's 
claims file (to include a copy of this remand), 
with any additional assembled records, to a 
specialist in ophthalmology (either the same 
physician who previously reviewed the case or 
another appropriate expert), who should be asked to 
review the claims file, including the previous 
medical opinion dated in January 2000, and provide 
any supplemental comments as may be necessary with 
respect to the questions that were previously asked 
by the Board, in light of any new information which 
may have been acquired.  The questions for which 
answers were previously sought were as follows:

a.  What were the disabilities affecting 
the veteran's right eye prior to his 
February 1, 1989, surgery?

b.  Were there complications from the 
veteran's February 1, 1989, vitrectomy 
and membrane peeling injection of SF6 
gas, and, if so, of what did those 
complications consist; were any intended 
to result from, or certain to result 
from, the surgery/treatment received at 
that time; and were any the result of the 
veteran's own willful misconduct or 
failure to follow instructions?  If none 
of the foregoing reasons accounts for the 
presence of any complications, that 
should be so stated.  

c.  Were there any complications arising 
from the surgery to repair the veteran's 
right retinal detachment on February 15, 
1989, and, if so, of what did those 
complications consist and were any 
intended to result from, or certain to 
result from, the treatment received at 
that time?  If neither is the case, the 
physician should so state.

If no new information is obtained in connection 
with this remand, or if any such additional 
information would not otherwise change any aspect 
of the opinion previously provided, the specialist 
from whom a supplemental opinion is currently 
requested should nevertheless explain, to the 
extent feasible, the reasons for the apparent 
diminution in the veteran's right eye visual acuity 
that occurred contemporaneous with his 1989 
surgeries, and indicate the relationship, if any, 
between that vision loss and the surgical 
procedures.  In expressing an opinion as to any 
issue of medical causation, such as whether a 
condition resulted from surgical complications, 
natural progress, patient noncompliance, etc., the 
examiner is requested to indicate whether it is 
"at least as likely as not" that a given cause-
and-effect relationship is established by the 
medical evidence of record, when considered in 
light of current medical knowledge. 

4.  Next, the RO should review the evidence of 
record and ensure that the requested development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.  

5.  Thereafter, and assuming the RO is unable to 
document that the Georgia Department of Veterans 
Service does not provide services to veteran's 
residing outside the state of Georgia, the claims 
file should be forwarded to the Atlanta, GA, 
Regional Office, in order to give the Georgia 
Department of Veterans Service an opportunity to 
indicate whether it will continue to represent the 
veteran in this matter, and, if so, to review the 
record, and present any additional evidence or 
argument deemed necessary.  In the event the 
Georgia organization declines to represent the 
veteran, the RO should give the veteran an 
opportunity to appoint a new representative of his 
choice.

6.  After the preceding actions have been 
accomplished, the RO should enter its determination 
with respect to the issue currently on appeal.  If 
the decision remains adverse to the appellant, he 
and his representative, if any, should be furnished 
a supplemental statement of the case, and given an 
opportunity to respond before the case is returned 
to the Board for further review.  

Although the veteran need take no further action unless 
otherwise notified, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



